DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed 11/15/21 is acknowledged. Claims 1-3, 7-9, 21-26, 30-31, 33 and 35-41 are pending. Claims 1, 2, 7, 8, 30-31, 33, 35 have been amended. Claims 4-6, 10-20, 27-29, 32, 34 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3, 7-9, 21-26, 30-31, 33 and 35-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, 7 (2-3, 8-9, 21-26, 30-31, 33 and 35-41 by dependency) recites  “wherein the user interface device refrains from presenting the array of the two or more possible nodes prior to the receipt of the user selection of the second user element”. Examiner notes that the specification provides no support for this limitation. On page 4 of the remarks filed 11/15/21, Applicant notes that figures 31-33 and corresponding written description provide support for this amendment. Examiner respectfully disagrees. Figures 31-33 and paragraphs 00117-00118 (what Examiner assumes to be the corresponding description) fail to mention “wherein the user interface device refrains from presenting the array of the two or more possible nodes…”
Examiner further notes that this is a negative limitation and that any negative limitation or exclusionary proviso must have basis in the original disclosure. Examiner further notes that that the mere absence of a positive recitation is not basis for an exclusion (See MPEP 2173.05(i)). Examiner also notes that paragraph 00106 mentions that the decision tree can be navigated automatically (without manual selection).


Response to Amendment and Arguments
Regarding 103 Rejections, Applicant argues that the cited prior art does not teach the limitation “wherein the user interface device refrains from presenting the array of the two or more possible nodes prior to the receipt of the user selection of the second user element“. Examiner agrees and the rejection is withdrawn. 
Applicant’s arguments with respect to Abraham are moot due to the withdrawal of the 103 rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eglington – US 2002/0091687 A1 – decision tree that is updated upon user selection [0022]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY B SHAH/Examiner, Art Unit 3791